1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6    TRAVIS BOWLES,                                     Case No. 3:18-cv-00272-MMD-WGC
7                                       Petitioner,
            v.                                                      ORDER
8
     ISIDRO BACA, et al.,
9
                                    Respondents.
10

11          Good cause appearing, Respondents’ second motion for enlargement of time

12   (ECF No. 11) is granted. Respondents will have until December 9, 2018, to file a response

13   to the petition for writ of habeas corpus in this case.

14

15          DATED THIS 7th day of November 2018.
16

17                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
